Granger, J.
1 Counsel are in contention as to the legal effect of the amended and substituted petition, by which the claim for the last installment of rent was omitted, and a claim made for simply the first installment. Appellee urges that, by the substituted petition, the former one constituted no part of the issue for trial; while appellants contend that as there was no formal dismissal of the first petition, and the answer to it remained, the issue as formed stood for trial. We adopt appellee’s view, and think the manifest intention'was to supplant, for the purposes of the issues to be tried, the original petition. We may say, for the purposes of the case, that, for our consideration of the question presented, we treat it as if at no time had there been a claim for the second installment of rent, which is the subject of this action.
*322 *31We deem it unfortunate that appellee has limited his argument to simply the effect of filing the substituted petition, as to which we agree with him. It seems to us that the case extends further, and that it really turns, not on the issue made by the petition and answer, but oii the issue presented by the answer as denied by operation of law, and the stipulation or agreement for judgment. Looking to the facts, it will be seen that in the other case the answer pleaded a settlement by which satisfaction was made for all the rent to March 1, 1895, the lease surrendered, and payment made under the settlement by defendants. The defense thus pleaded is an affirmative one, with the burden on the defendants. The defense is not limited to the action for the one installment of rent, but it went to the instrument on which recovery was sought, and stated facts to show it of no force; so that an issue was presented involving the existence of the lease. Had the issue been tried by the taking of evidence, and a~finding made sustaining the plea of settlement, *32no one would seriously contend but that it would conclude all claims for rent under the lease. The answer was, in legal effect, a plea of accord and satisfaction of the very claim on which recovery is now sought, and the denial, by operation of law, put the fact in issue. It is left, then, for us to determine the effect of the judgment by agreement. There is a difference between the legal effect of an agreement for such a judgment as the pleadings would warrant, without evidence, and an agreement as to what judgment may be entered on the pleadings, without evidence. In the latter case the agreement determines what the judgment shall be, while in the former case the law would determine it. We take it that in this case the agreement fixed the judgment, for the judgment entered was not such a one as the law would warrant under the pleadings alone. The part of the judgment terminating the lease March 1,T895, on a trial of the issues, could only have been justified by proof sustaining the averment of settlement. The fact that it is a part of the judgment makes it apparent that it was agreed to. The same may be said as to other parts of the judgment. It was manifestly an agreed judgment. Such a judgment is as conclusive of the issues under which it is entered as if it resulted from a trial of the issues. See In re South America & M. Co. [1895] 1 Ch. Div. 87, where the rule is stated as follows: “A judgment, by consent or default, is as effective as an estoppel between the parties as a judgment whereby the court exercises its mind on a contested case.” Mr. Wells, in his lies Adjudicata and Stare Decisis (section 444), says: “Moreover, a judgment entered by agreement, in a court of general jurisdiction, and having the power in a proper case to render such a judgment will bind the agreeing parties, even if the pleadings would not authorize the judgment if the case were *33contested.”" We think it is not to be doubted, on authority, that every issue' presented by the answer- and the denial is conclusively settled by the judgment by agreement. The judgment agreed to is the-conclusion of the parties under the issues. We think, the answer presented a defense to the cause of action,, and that the demurrer should have been overruled.— Reversed.